     Case 1:20-mc-00199-JGK-OTW Document 43 Filed 06/26/20 Page 1 of 2


                                       800 Third Avenue
                                   New York, New York 10022
                                      www.kobrekim.com
                                     Tel +1 212 488 1200

                                                                            June 26, 2020


BY ECF

Hon. Ona T. Wang
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Courtroom 20D
New York, New York 10007-1312

         Re: In Re Application of Vale S.A., Vale Holdings B.V., and Vale International S.A.
             for an Order Pursuant to 28 U.S.C. § 1782 to Conduct Discovery for Use in
             Foreign Proceedings, Case No. 20-mc-00199-JGK-OT (S.D.N.Y.)


Dear Judge Wang:

       We represent Nysco Management Corporation (“Nysco”), an interested party in the
above-captioned proceeding. We respectfully write in response to the Court’s Order of today
(ECF No. 41), which grants Nysco’s request for permission to file a sur-reply (ECF No. 38) in
response to the Applicants’ reply (ECF No. 36) in further support of their Application.

         While we are grateful that the Court has granted Nysco’s request, the deadline for filing
a sur-reply unfortunately does not permit us to confer with and obtain instructions from our
client to be in a position to file a sur-reply. The Court’s Order was entered on the public docket
today at 2:59 PM EDT and sets a deadline of today at 7:00 PM EDT. The client representative
from whom we take instructions in this case resides in Israel, where the local time is 7 hours
later than in New York. Thus, when we became aware of the Order at 3:00 PM EDT today, it
was 10:00 PM in Israel, which also happened to fall during the Sabbath, the Jewish day of rest,
which starts at sundown each Friday and ends at sundown on Saturday. The imposed deadline
is 2:00 AM on Saturday morning in Israel.

       The Court’s Order notes that “[n]o extensions will be granted.” Under the
circumstances, we join Respondent Fine Arts NYC LLC in respectfully requesting that the
Court hear oral argument in this case (see ECF No. 22), so that we may present all our client’s
arguments to the Court at that time.




AMERICAS (NEW YORK, BUENOS AIRES, CHICAGO, DELAWARE, MIAMI, SAN FRANCISCO, SÃO PAULO, WASHINGTON DC)
 ASIA-PACIFIC (HONG KONG, SEOUL, SHANGHAI), EMEA (LONDON, TEL AVIV), OFFSHORE (BVI, CAYMAN ISLANDS)

           KOBRE & KIM REFERS TO KOBRE & KIM LLP,   A   NEW YORK LIMITED LIABILITY PARTNERSHIP.
     Case 1:20-mc-00199-JGK-OTW Document 43 Filed 06/26/20 Page 2 of 2
June 26, 2020
Page 2
                                        Respectfully submitted,

                                        /s/ Josef M. Klazen

                                        KOBRE & KIM LLP
                                        800 Third Avenue
                                        New York, New York 10022

                                        Josef M. Klazen
                                        +1 212 488 1216

                                        Michael S. Kim
                                        +1 212 488 1201

                                        Robin Rathmell
                                        +1 202 664 1941

                                        Victoria R. Morris (pro hac vice)
                                        +1 305 967 6131

                                        Carolina Leung
                                        +1 212 488 4948

                                        Counsel to Nysco Management Corporation

cc: Counsel to Applicants (via ECF)
